

116 HR 3069 IH: Make State Governments More Open, Honest, and Transparent Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3069IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Kildee introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, Financial Services, Homeland Security, the Judiciary, Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo suspend the authority of a State to administer funds under Federal block grant programs if the
			 State does not enact certain conflict of interest protections, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Make State Governments More Open, Honest, and Transparent Act of 2019. 2.National standards relating to State conflict of interest protections (a)In generalThe head of a Federal agency that administers a Federal block grant program in a fiscal year shall take the following actions with respect to a State that is in noncompliance as described in subsection (b) on the first day of the fiscal year:
 (1)Suspend the authority of the State or any political subdivision of the State to administer funds made available to the State or subdivision under the Federal block grant program in that fiscal year.
 (2)Exercise the authority of the State described in paragraph (1) in that fiscal year, including the selection of the projects to be carried out in the State or subdivision under the Federal block grant program.
 (b)RequirementA State shall be treated as being in noncompliance as described in this subsection with respect to a fiscal year if the Director of the Office of Government Ethics determines that the State has not enacted or is not enforcing one or more of the following laws on the first day of the fiscal year:
 (1)A law that requires an individual serving as a member of the legislature of the State to prepare and make available to the public an annual report disclosing the financial interests of the individual during the preceding year.
 (2)A law that prohibits an individual serving as a member of the legislature of the State to solicit or require, either directly or indirectly, an employee of the individual to make a financial or in-kind contribution to a political party or a political campaign.
 (3)A law that makes it unlawful for any person— (A)who enters into any contract with the State (including any department or agency of the State) either for the rendition of personal services or furnishing any material, supplies, or equipment to the State or for selling any land or building to the State, if payment for the performance of such contract or payment for such material, supplies, equipment, land, or building is to be made in whole or in part from funds appropriated by the State, at any time between the commencement of negotiations for and the later of (i) the completion of performance under, or (ii) the termination of negotiations for, such contract or furnishing of material, supplies, equipment, land, or buildings, directly or indirectly to make any contribution of money or other things of value, or to promise expressly or impliedly to make any such contribution to any political party, committee, or candidate for State public office or to any person for any political purpose or use; or
 (B)knowingly to solicit any such contribution from any such person for any such purpose during any such period.
 (c)DefinitionsIn this section, the following definitions apply: (1)Federal block grant programThe term Federal block grant program means each of the following:
 (A)The Student Support and Academic Enrichment Grants program of the Department of Education. (B)The Energy Efficiency and Conservation Block Grant Program of the Department of Energy.
 (C)The following programs of the Department of Health and Human Services: (i)The Child Care and Development Block Grant program.
 (ii)The Community Mental Health Services Block Grant program. (iii)The Community Services Block Grant program.
 (iv)The program for Low Income Home Energy Assistance grants. (v)The Maternal and Child Health Services Block Grant program.
 (vi)The Preventive Health and Health Services Block Grant program. (vii)The Program of Block Grants to States for Social Services under title XX of the Social Security Act.
 (viii)The Substance Abuse Prevention and Treatment Block Grant program. (ix)The program of Block Grants to States for Temporary Assistance for Needy Families under part A of title IV of the Social Security Act.
 (x)The Title V Abstinence Education Block Grant program. (D)The Homeland Security Grant Programs (Urban Area Security Initiative, State Homeland Security Grant Program, and Operation Stonegarden) of the Department of Homeland Security.
 (E)The following programs of the Department of Housing and Urban Development: (i)The Community Development Block Grant program.
 (ii)The Indian Community Development Block Grant program. (iii)The Emergency Solutions Grant Program.
 (iv)The HOME Investment Partnerships Program. (v)The Indian Housing Block Grant program.
 (vi)The Native Hawaiian Housing Block Grant program. (F)The Edward Byrne Memorial Justice Assistance Grant program of the Department of Justice.
 (G)The Workforce Innovation and Opportunity Act program of the Department of Labor. (H)The following programs of the Department of Transportation:
 (i)The Federal Aviation Administration Airport Improvement State Block Grant Program. (ii)The Surface Transportation Block Grant Program.
 (2)StateThe term State means any of the 50 States, the District of Columbia, or Puerto Rico. 